Case 2:16-cr-20695-MFL-RSW ECF No. 56, PageID.349 Filed 02/23/21 Page 1 of 2




                     UNITEDSTATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN

  UNITED STATES OF AMERICA,

           Plaintiff,                              Criminal No. 16-cr-20695
                                                   Hon. Matthew F. Leitman
  v.

  DEON MARTELL PITTMAN,

          Defendant.
  _____________________________________________________________/

                ORDER TO SEAL GOVERNMENT EXHIBIT

        The government having moved to seal government exhibit one in the

  United States’ Response Opposing the Defendant’s Motion for Compassionate

  Release, and the Court being duly advised in the premises;

        IT IS HEREBY ORDERED that government exhibit one in the United

  States’ Response Opposing the Defendant’s Motion for Compassionate

  Release, be sealed until further Order of this Court.


                                      /s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: February 23, 2021
Case 2:16-cr-20695-MFL-RSW ECF No. 56, PageID.350 Filed 02/23/21 Page 2 of 2




I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on February 23, 2021, by electronic means and/or ordinary
mail.

                                            s/Holly A. Monda
                                            Case Manager
                                            (810) 341-9764
